Citation Nr: 1615936	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  14-37 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, daughter, H.S.



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before the undersigned during a Board hearing held in March 2016.  A copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Evidence of record indicates that the Veteran's acquired psychiatric disorder has rendered him totally disabled for the entire appellate period.

2.  The Veteran is in receipt of an overall 100 percent schedular disability evaluation for his service-connected psychiatric disorder; the Veteran is not service connected for any additional disability.






CONCLUSIONS OF LAW

1. The criteria for a 100 percent rating for a service-connected acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9413 (2015).
 
 2. The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Acquired Psychiatric Disorder

In this case, the Veteran contends that he should be granted a 100 percent disability rating for his service-connected acquired psychiatric disorder.  The Veteran filed a claim for an increased rating in January 2013.  In October 2013, the RO assigned an evaluation of 70 percent for his disability, previously-rated at 30 percent disabling.  The Veteran disagreed with the 70 percent evaluation, though his representative, contending that total occupational and social impairment is present.  Evaluating the evidence in light of the pertinent rating criteria, the Board finds that a 100 percent evaluation is approximated under the doctrine of reasonable doubt.  

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Under the applicable rating criteria in this case, the criteria for a 100 percent rating have been met for the entire appellate period, as the Veteran's disability is manifested by total occupational and social impairment, with symptoms such as gross impairment in thought processes and communication, hallucinations, grossly inappropriate behavior, the danger of hurting others, memory loss, and disorientation to time and place.  38 C.F.R., § 4.130, Diagnostic Code 9413 (2015).

Turning to the evidence of record, a March 2013 VA examination report found chronic sleep impairment, memory loss, flattened effect, difficulty in understanding complex commands, impaired abstract thinking, gross impairment in thought processes, disturbances in motivation and mood, difficulty in establishing and maintaining effective occupational and social relationships, and difficulty in adapting to stressful circumstances.  The examiner indicated that the Veteran was not capable of managing his financial affairs, and that posttraumatic stress disorder (PTSD) symptoms had worsened since the prior evaluation.

A note from a private physician, dated in November 2013, indicated that the Veteran had gross impairment of his thought processes, and that he was unable to care for himself or make his needs known.  It was further indicated that the Veteran responded to his name only, and that he was not aware of his location, occupation, or the names of his family.  The Veteran resided in a locked unit of the Rhode Island Veterans Home for his own safety.  In a letter dated November 12, 2014, the same physician indicated that, despite the Veteran's recent diagnosis of Alzheimer's disease, his psychiatric disorder in itself would be sufficient to render the Veteran totally disabled.

A VA medical opinion, authored in April 2016, indicated that the Veteran was still under in-patient care, that his PTSD symptoms continued to increase, and that the frequency and severity of the Veteran's symptoms had a severe impact on his ability to obtain and maintain employment.

In sum, the record reflects that the Veteran's psychiatric disorder requires continuous treatment, and that his disability is manifested by gross impairment of thought processes.  Resolving all doubt in favor of the Veteran, the Board concludes that the medical evidence of record supports an evaluation of 100 percent for the Veteran's service-connected psychiatric disorder for the entire appellate period. 


TDIU

The Veteran asserts that he is unable to obtain or maintain substantially gainful employment as a result of the severity of his service-connected psychiatric disorder, found by the Board to be totally disabling in the preceding section. 

As the Veteran has now been assigned a schedular 100 percent evaluation for his acquired psychiatric disorder, and because the Veteran is not service-connected for any other disability, the Veteran is not eligible for TDIU in this instance.  It is acknowledged that the U.S. Court of Appeal for Veterans Claims (Court) has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  See Bradley v. Peake, 22 Vet. App. 280, 291-92   (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.

Bradley, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Here, the Veteran's service-connected psychiatric disorder is rated as a 100 percent schedular disability rating, and it is the only service-connected disability resulting in unemployability.  Again, the Veteran is not service connected for any other disability.  

Thus, to also award a separate TDIU rating in addition to the schedular 100 percent rating, based solely on the Veteran's service-connected psychiatric disorder, would result in duplicate counting of that disability.  Accordingly, while the Board finds that the Veteran is totally disabled, and thus increased the Veteran's schedular disability to 100 percent, TDIU nonetheless must be denied.  


ORDER

Entitlement to an evaluation of 100 percent for an acquired psychiatric disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied as moot.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


